Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03702-KLM

MICHELLE BLAIR,

       Plaintiff,

v.

ANDREW SAUL, Commissioner of Social Security,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court1 on the Social Security Administrative Record

[#10],2 filed March 20, 2020, in support of Plaintiff’s Complaint [#1] seeking review of the

decision of Defendant Andrew Saul, Commissioner of the Social Security Administration,

(“Defendant” or “Commissioner”) denying Plaintiff’s claims for disability insurance benefits

and disabled widow’s benefits pursuant to Title II of the Social Security Act (the “Act”), 42

U.S.C. § 401 et seq., and for supplemental security income benefits pursuant to Title XVI

of the Act, 42 U.S.C. § 1381 et seq. On April 6, 2020, Plaintiff filed an Opening Brief [#11]

(the “Brief”). Defendant filed a Response [#16] in opposition, and Plaintiff filed a Reply



       1 The parties consented to proceed before the undersigned for all proceedings pursuant
to 28 U.S.C. § 636(c) and D.C.COLO.LCivR 72.2. See [#9, #22].

       2   “[#10]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.

                                             ‐1‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 2 of 16




[#21]. The Court has jurisdiction to review the Commissioner’s final decision under 42

U.S.C. §§ 405(g) and 1383(c). The Court has reviewed the entire case file and the

applicable law and is sufficiently advised in the premises. For the reasons set forth below,

the decision of the Commissioner is AFFIRMED.

                                       I. Background

       On August 4, 2016, Plaintiff filed applications for disability insurance benefits under

Title II, for disabled widow’s benefits under Title II, and for supplemental security income

under Title XVI, alleging disability beginning January 1, 2014 (although later amended to

May 9, 2014). Tr. 38.3 On January 8, 2019, an Administrative Law Judge (the “ALJ”)

issued an unfavorable decision. Tr. 49. The ALJ determined that Plaintiff meets the

insured status requirements of the Act through December 31, 2018, for purposes of

obtaining disability insurance benefits under Title II; that as an unmarried widow over the

age of fifty of the deceased insured worker, she met the requirements for disabled widow’s

benefits; and that she had not engaged in substantial gainful activity (“SGA”) since May

9, 2014, the amended alleged onset date. Tr. 41. The ALJ found that Plaintiff suffers

from five severe impairments: (1) Grave’s disease with visual symptoms, (2) degenerative

disc disease of the lumbar, thoracic, and cervical spine, (3) status post bunionectomy of

the right foot, (4) bilateral osteoarthritis of the knees, and (5) osteoarthritis of the right

shoulder. Tr. 41. However, the ALJ also found that Plaintiff’s impairments did not meet

or medically equal “the severity of one of the listed impairments in 20 CFR Part 404,


       3 The Court refers to the Transcript of the Administrative Proceedings, located at Docket
Nos. 10 through 10-27 by the sequential transcript numbers instead of the separate docket
numbers.

                                              ‐2‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 3 of 16




Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925

and 416.926).” Tr. 43. The ALJ next concluded that Plaintiff has the residual functional

capacity (“RFC”) to perform light work with the following limitations:

       [S]he can lift up to twenty (20) pounds occasionally and ten (10) pounds
       frequently, stand and walk for four (4) hours out of an eight (8) hour
       workday, and sit for six (6) hours out of an eight (8) hour workday. She can
       occasionally climb stairs, stoop, crouch, kneel, and crawl, but never climb
       ladders, ropes, or scaffolds. The claimant can frequently reach overheard
       with her right upper extremity, must avoid unprotected heights or dangerous
       moving machinery, and can occasionally use far vision acuity bilaterally.

Tr. 44. Based on the RFC and the testimony of an impartial vocational expert (“VE”), the

ALJ found that Plaintiff could perform her past relevant work as a general clerk and, in

addition or in the alternative, was able to perform the representative occupations of

Routing Clerk, Assembler Electrical Accessories I, and Cashier II. Tr. 47-49. He therefore

found Plaintiff not disabled at both step four and step five of the sequential evaluation.

Tr. 49. The ALJ’s decision has become the final decision of the Commissioner for

purposes of judicial review. 20 C.F.R. §§ 404.981, 416.1481.

                      II. Standard of Review and Applicable Law

       Pursuant to the Act:

       [T]he Social Security Administration is authorized to pay disability insurance
       benefits and Supplemental Security Income to persons who have a
       “disability.” A person qualifies as disabled, and thereby eligible for such
       benefits, “only if his physical or mental impairment or impairments are of
       such severity that he is not only unable to do his previous work but cannot,
       considering his age, education, and work experience, engage in any other
       kind of substantial gainful work which exists in the national economy.”

Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003) (quoting 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B)). Under the applicable legal standard, a claimant is disabled if he or she

is unable “to engage in any substantial gainful activity by reason of any medically
                                            ‐3‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 4 of 16




determinable physical or mental impairment . . . which has lasted or can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. § 423(d)(1)(a);

see also Wall v. Astrue, 561 F.3d 1048, 1051 (10th Cir. 2009) (quoting 20 C.F.R. §

416.905(a)). The existence of a qualifying disabling impairment must be demonstrated

by “medically acceptable clinical and laboratory diagnostic” findings.       42 U.S.C. §§

423(d)(3), 423(d)(5)(A).

       “When a claimant has one or more severe impairments the Social Security [Act]

requires the [Commissioner] to consider the combined effects of the impairments in

making a disability determination.” Campbell v. Bowen, 822 F.2d 1518, 1521 (10th Cir.

1987) (citing 42 U.S.C. § 423(d)(2)(C)).     However, the mere existence of a severe

impairment or combination of impairments does not require a finding that an individual is

disabled within the meaning of the Act. To be disabling, the claimant’s condition must be

so functionally limiting as to preclude any substantial gainful activity for at least twelve

consecutive months. See Kelley v. Chater, 62 F.3d 335, 338 (10th Cir. 1995).

       The Court reviews a final decision by the Commissioner by examining the

administrative record and determining “whether the [ALJ’s] factual findings are supported

by substantial evidence in the record and whether the correct legal standards were

applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir. 2010). However, the Court

“may neither reweigh the evidence nor substitute [its] judgment for that of the agency.”

Harper v. Colvin, 528 F. App’x 887, 890 (10th Cir. 2013) (quoting Barnett v. Apfel, 231

F.3d 687, 689 (10th Cir. 2000)). In other words, the Court does not reexamine the issues

de novo. Sisco v. U.S. Dep’t of Health & Human Servs., 10 F. 3d 739, 741 (10th Cir.

1993). Thus, even when some evidence could support contrary findings, the Court “may
                                            ‐4‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 5 of 16




not displace the agency’s choice between two fairly conflicting views,” even if the Court

may have “made a different choice had the matter been before it de novo.” Oldham v.

Astrue, 509 F.3d 1254, 1257-58 (10th Cir. 2007).

A.     Legal Standard

       The Social Security Administration uses a five-step framework to determine

whether a claimant meets the necessary conditions to receive Social Security benefits.

See 20 C.F.R. §§ 404.1520, 416.920. The claimant bears the burden of proof at steps

one through four, and if the claimant fails at any of these steps, consideration of any

subsequent step or steps is unnecessary. Williams v. Bowen, 844 F.2d 748, 750 (10th

Cir. 1988) (“If a determination can be made at any of the steps that a claimant is or is not

disabled, evaluation under a subsequent step is not necessary.”). The Commissioner

bears the burden of proof at step five. Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

       Step one requires the ALJ to determine whether a claimant is “presently engaged

in substantial gainful activity.” Wall, 561 F.3d at 1052 (quoting Allen v. Barnhart, 357 F.3d

1140, 1142 (10th Cir. 2004)). If not, the ALJ considers at step two whether a claimant

has “a medically severe impairment or impairments.” Id. “An impairment is severe under

the applicable regulations if it significantly limits a claimant’s physical or mental ability to

perform basic work activities.” Wall, 561 F.3d at 1052 (citing 20 C.F.R. § 404.1521).

Next, at step three, the ALJ considers whether a claimant’s medically severe impairments

are equivalent to a condition “listed in the appendix of the relevant disability regulation,”

i.e., the “Listings.” Wall, 561 F.3d at 1052 (quoting Allen, 357 F.3d at 1142). “If a

claimant’s impairments are not equivalent to a listed impairment, the ALJ must consider,

at step four, whether a claimant’s impairments prevent [him or her] from performing [his
                                              ‐5‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 6 of 16




or her] past relevant work.” Wall, 561 F.3d at 1052 (citing Allen, 357 F.3d at 1142). “Even

if a claimant is so impaired, the agency considers, at step five, whether [he or she]

possesses the sufficient [RFC] to perform other work in the national economy.” Id.

B.     Substantial Evidence

       An ALJ must consider all evidence and explain why he or she finds a claimant not

disabled. Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996). However, the ALJ need

not specifically “reference everything in the administrative record.” Wilson, 602 F.3d at

1148. “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. at 1140 (internal quotation marks

omitted). “It requires more than a scintilla, but less than a preponderance.” Lax v. Astrue,

489 F.3d 1080, 1084 (10th Cir. 2007). A decision by the ALJ is not based on substantial

evidence “if it is overwhelmed by other evidence in the record . . . .” Grogan v. Barnhart,

399 F.3d 1257, 1261-62 (10th Cir. 2005). In other words, the Court’s determination of

whether the ALJ has supported his or her ruling with substantial evidence “must be based

upon the record taken as a whole.” Washington v. Shalala, 37 F.3d 1437, 1439 (10th Cir.

1994). Further, evidence is not substantial if it “constitutes mere conclusion.” Musgrave

v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). In addition, “if the ALJ failed to apply

the correct legal test, there is a ground for reversal apart from a lack of substantial

evidence.” Thompson v. Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993).

                                       III. Analysis

       Plaintiff argues that the ALJ erred by (1) failing to properly evaluate Plaintiff’s

subjective complaints, (2) finding that Plaintiff’s depression and anxiety were not severe

impairments, and (3) rejecting the opinion of Plaintiff’s treating eye surgeon, Dr. Robert
                                            ‐6‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 7 of 16




Enzenauer (“Dr. Enzenauer”). Brief [#11] at 1. The Court begins with Plaintiff’s second

argument.

A.     Step Two

       Plaintiff argues that the ALJ erred at step two of his analysis by finding that

Plaintiff’s depression and anxiety were not severe impairments. Brief [#11] at 17.

       The Tenth Circuit Court of Appeals has addressed how an ALJ’s purported error

at step two in failing to find a specific impairment to be “severe” is harmless so long as

the ALJ found at least one other impairment to be “severe” and thus proceeded to later

steps of his analysis:

       An impairment is “severe” if it “significantly limits [a claimant’s] physical or
       mental ability to do basic work activities.” 20 C.F.R. § 404.1520(c)[; see
       also 20 C.F.R. § 416.920(c)]. A claimant must make only a de minimis
       showing to advance beyond step two. Langley v. Barnhart, 373 F.3d 1116,
       1123 (10th Cir. 2004). To that end, a claimant need only establish, and an
       ALJ need only find, one severe impairment. See Oldham v. Astrue, 509
       F.3d 1254, 1256-57 (10th Cir. 2007) (noting that, for step two, the ALJ
       explicitly found that the claimant “suffered from severe impairments,” which
       “was all the ALJ was required to do”). The reason is grounded in the
       Commissioner’s regulation describing step two, which states: “If you do not
       have a severe medically determinable physical or mental impairment . . . or
       a combination of impairments that is severe . . . , we will find that you are
       not disabled.” 20 C.F.R. § 404.1520(a)(4)(ii) (emphasis added)[; see also
       20 C.F.R. § 416.920(a)(4)(ii)]. By its plain terms, the regulation requires a
       claimant to show only “a severe” impairment—that is, one severe
       impairment—to avoid a denial of benefits at step two. Id. (emphasis added).
       As long as the ALJ finds one severe impairment, the ALJ may not deny
       benefits at step two but must proceed to the next step. Thus, the failure to
       find a particular impairment severe at step two is not reversible error when
       the ALJ finds that at least one other impairment is severe. Here, the ALJ
       found six other impairments severe.

Allman v. Colvin, 813 F.3d 1326, 1330 (10th Cir. 2016). In the instant case, the ALJ found

five other impairments to be severe: (1) Grave’s disease with visual symptoms, (2)

degenerative disc disease of the lumbar, thoracic, and cervical spine, (3) status post
                                             ‐7‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 8 of 16




bunionectomy of the right foot, (4) bilateral osteoarthritis of the knees, and (5)

osteoarthritis of the right shoulder. Tr. 41. Thus, the ALJ found that Plaintiff could not

conclusively be denied benefits at step two and proceeded to steps three and four of his

analysis. Therefore, Plaintiff’s argument that the ALJ erred at step two “fails as a matter

of law.” Allman, 813 F.3d at 1330.

B.     Step Four

       At step four, Plaintiff argues that the ALJ erred by failing to properly evaluate

Plaintiff’s subjective complaints and by rejecting the opinion of Plaintiff’s treating eye

surgeon, Dr. Enzenauer. Brief [#11] at 1. The Court begins with the issue of Plaintiff’s

subjective complaints.

       1.     Subjective Symptoms

       Plaintiff asserts that “[t]here are a number of instances, especially with regard to

the Plaintiff’s right eye, right foot and spine condition, where the ALJ discounts the

Plaintiff’s subjective complaints in support of his Unfavorable Decision.” Brief [#11] at 8.

Plaintiff argues that this was improper because “[t]he Plaintiff’s subjective complaints

regarding her right eye, right foot and spine are substantiated by objective medical

evidence, specifically, MRI studies.” Id. at 9 (citing Tr. 390, 422, 1068, 1596-1602).

       Social Security Ruling 16–3p, 2017 WL 5180304, at *7-8 (S.S.A. Oct. 25, 2017),

concerns the evaluation of subjective symptoms in connection with disability claims,

providing in relevant part:

       In addition to using all of the evidence to evaluate the intensity, persistence,
       and limiting effects of an individual’s symptoms, we will also use the factors
       set forth in 20 CFR 404.1529(c)(3) and 416.929(c)(3). These factors
       include:
              1. Daily activities;
                                             ‐8‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 9 of 16




              2. The location, duration, frequency, and intensity of pain or other
                     symptoms;
              3. Factors that precipitate and aggravate the symptoms;
              4. The type, dosage, effectiveness, and side effects of any
                     medication an individual takes or has taken to alleviate pain
                     or other symptoms;
              5. Treatment, other than medication, an individual receives or has
                     received for relief of pain or other symptoms;
              6. Any measures other than treatment an individual uses or has used
                     to relieve pain or other symptoms (e.g., lying flat on his or her
                     back, standing for 15 to 20 minutes every hour, or sleeping on
                     a board); and
              7. Any other factors concerning an individual’s functional limitations
                     and restrictions due to pain or other symptoms.

       We will consider other evidence to evaluate only the factors that are relevant
       to assessing the intensity, persistence, and limiting effects of the individual’s
       symptoms.

See Guillar v. Comm’r, SSA, __F. App’x __, __, No. 20-1169, 2021 WL 282274, at *3-4

(10th Cir. Jan. 28, 2021) (listing and discussing application of these factors). “[T]he

regulations do not require the ALJ to discuss every factor listed in 20 C.F.R. §§

404.1529(c)(3) and 416.929(c)(3); they expressly provide that she does not need to do

so.” Id. at *4 (citing S.S.R. 16–3P, 2017 WL 5180304, at *8 (“If there is no information in

the evidence of record regarding one of the factors, we will not discuss that specific factor

in the determination or decision because it is not relevant to the case.”)). The Tenth

Circuit has specifically “held that an ALJ need not engage in a ‘formalistic factor-by-factor

recitation of the evidence’ when evaluating the functional effects of a claimant’s subjective

symptoms.” Guillar, 2021 WL 282274, at *4 (quoting Qualls v. Apfel, 206 F.3d 1368, 1372

(10th Cir. 2000)).

       In connection with Plaintiff’s subjective complaints, the ALJ stated:

       The claimant alleged that her vision disorder precludes her from driving at
       night and that focusing on anything gives her a headache due to the
                                             ‐9‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 10 of 16




        constant double vision she experiences. She indicated she has had several
        surgeries on her eyes to correct symptoms of Grave’s disease, but her
        vision issues affect her ability to read and concentrate. She reported joint
        pain and problems with her back that affect her ability to remain in one (1)
        position for very long. She averred that the pain she experiences wakes
        her up during the night and she has to change positions frequently. The
        claimant stated that her conditions affect her ability to lift, squat, bend,
        reach, kneel, climb stairs, and use her hands. Specifically, the claimant
        indicated she can only walk for about one (1) block before has to stop and
        rest for twenty (20) to thirty (30) minutes and her foot issues affect her ability
        to stand, limiting her to standing for about twenty (20) minutes before she
        has significant pain in her feet, back, and knees. She further indicated she
        cannot lift over ten (10) pounds. At the time of the [hearing] claimant
        testified that she can no longer help with the farm animals due to her back
        condition.

        After careful consideration of the evidence, the undersigned finds that the
        claimant’s medically determinable physical impairments could reasonably
        be expected to cause the alleged symptoms; however, the evidence of
        record only partially supports the claimant’s statements about the intensity,
        persistence, and limiting effects of her impairments. The claimant alleged
        her back impairment coupled with her vision issues and constant pain,
        preclud[e] her from sustaining any type of full time work. However, the
        objective medical and clinical evidence fails to demonstrate this level of
        limitation.

 Tr. 46 (internal citations omitted). After thoroughly discussing Plaintiff’s medical history,

 the ALJ concluded:

        As a result of the claimant’s combined back, shoulder, and foot
        impairments, she was limited to light exertional work with the postural and
        reaching limitations detailed above. . . . In consideration of the claimant’s
        eye-related issues, she was limited to work involving only occasional use of
        far vision acuity bilaterally and included environmental limitations, such as
        precluding her from work involving heights and dangerous moving
        machinery.

        The undersigned notes that the claimant is independent in her self-care and
        activities of daily living, which include caring for her dog and cat, cleaning
        her home, cooking, grocery shopping, visiting with friends, driving, and
        watching television. Further, the claimant works part-time cleaning,
        including vacuuming, washing windows, picking up papers, organizing,
        emptying the trash, and cleaning the bathroom and recently reported to her
        provider that she helps to take care of the farm animals.
                                              ‐ 10 ‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 11 of 16




        . . . The undersigned finds that the record lacks sufficient clinical evidence
        to support limitations beyond the stated residual functional capacity. The
        claimant does have physical impairments; however, the actual objective
        functional limitations are not that significant to render her disabled. Further,
        the residual functional capacity contemplates and includes limitations to
        address her complaints to the extent these limitations are supported by the
        evidence of record.

 Tr. 46 (internal citations omitted).

        Plaintiff argues in part that the ALJ erred by finding that Plaintiff had “recently

 reported to her psychologist that she helps to take care of the farm animals.” Brief [#11]

 at 16 (citing Tr. 46, 1732). The Court agrees that the ALJ may have misinterpreted this

 particular record, which is admittedly unclear. It appears that Plaintiff’s psychologist may

 have suggested taking care of the farm animals as a form of treatment Plaintiff could

 undertake to help her mental health, but there is no clear indication in this record that

 Plaintiff actually did so. Tr. 1732. In fact, Plaintiff testified that she could no longer help

 take care of the farm animals. Tr. 66-68, 90. However, even assuming error on this point,

 the Court finds that the ALJ’s thorough decision remains supported by substantial

 evidence, and thus such error is harmless. See Wilson, 602 F.3d at 1140 (stating that

 “[s]ubstantial evidence is such relevant evidence as a reasonable mind might accept as

 adequate to support a conclusion” (internal quotation marks omitted)).

        An ALJ is not required to discuss every piece of evidence in the record. Clifton v.

 Chater, 79 F.3d 1007, 1009-10 (10th Cir. 1996).              However, “[t]he record must

 demonstrate that the ALJ considered all of the evidence[.]” Id. at 1010. Here, the record

 shows that he did so. The ALJ spent significant time discussing Plaintiff’s extensive

 medical history, including Plaintiff’s spine, right foot, and right eye impairments, to show

                                              ‐ 11 ‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 12 of 16




 why those impairments were not as limiting as Plaintiff alleged. Tr. 45-46. Plaintiff, on

 the other hand, also spends significant time discussing her extensive medical history,

 citing to evidence tending to show that her impairments are as limiting as she has alleged.

 See e.g., Brief [#11] at 9-17. The Court has reviewed the evidence cited by the ALJ and

 by Plaintiff and finds that this is a classic case of evidentiary conflict, where “the record

 contains support both for the notion that [Plaintiff] has extreme” limitations, “and the notion

 [her] . . . limitations are not that severe.” Allman, 813 F.3d at 1333. In such situations,

 “[t]he ALJ was entitled to resolve such evidentiary conflicts and did so.” Id. (citing Haga

 v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007) (noting that “the ALJ is entitled to resolve

 any conflicts in the record”); Zoltanski v. FAA, 372 F.3d 1195, 1200 (10th Cir. 2004)

 (stating that we may not “displace the agency’s choice between two fairly conflicting

 views”) (brackets omitted)). “Concluding otherwise would require us to reweigh the

 evidence, a task we may not perform.” Allman, 813 F.3d at 1333 (citing Qualls, 206 F.3d

 at 1371). This is not a situation where the ALJ found that Plaintiff’s subjective complaints

 were completely without basis. Rather, he simply found that Plaintiff’s impairments are

 not so severe that they preclude her from all types of full-time, gainful employment.

 Because the ALJ’s findings are supported by substantial evidence, the Court cannot

 overturn his conclusion without impermissibly reweighing the evidence. See id.

        Accordingly, the Court finds that the ALJ did not commit reversible error in

 connection with the issue of Plaintiff’s subjective complaints.

        2.     Medical Opinions




                                              ‐ 12 ‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 13 of 16




          Here, Plaintiff argues that the ALJ erred by rejecting the opinions of Plaintiff’s long-

 time eye surgeon Dr. Enzenauer. Brief [#11] at 21. Regarding Dr. Enzenauer, the ALJ

 wrote:

          The September 14, 2016 and October 22, 2018 opinions of the claimant’s
          treating ophthalmologist, Robert W. Enzenauer, M.D., were also
          considered. Dr. Enzenauer initially authored a letter indicating that prior to
          her surgery, she had double vision making her functionally monocular and
          causing a twenty-four to twenty-five percent (24-25%) total disability. He
          also authored a letter indicating that following her 2016 and 2017 surgeries,
          from which she had a reasonable result, she has only one (1) small area of
          single vision looking straight ahead, continued to suffer from double vision,
          and must use lubricating drops four (4) to six (6) times per hour. He opined
          that any activity requiring prolonged use of her open eyes, like sitting at a
          computer, is virtually impossible for the claimant. The undersigned notes
          that the claimant [sic] has not treated the claimant since 2017 and in that
          the claimant has had a good result from the most recent eye surgery, is
          independent in activities of daily living, and drives, this opinion is not
          consistent with the physician’s own record or the evidence as a whole.
          Therefore, only partial weight was afforded to these opinions.

 Tr. 47 (internal citations omitted).

          “Generally, a treating physician’s opinion receives more weight than other

 physicians’ opinions since these sources are likely to be the medical professionals most

 able to provide a detailed, longitudinal picture of the claimant’s medical impairment(s) and

 may bring a unique perspective to the medical evidence.” Brownrigg v. Berryhill, 688 F.

 App’x 542, 548 (10th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)) (internal quotation

 marks and brackets omitted). The evaluation of a treating physician’s opinion requires “a

 sequential two-step inquiry, each step of which is analytically distinct.” Brownrigg, 688 F.

 App’x at 548 (quoting Krauser v. Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011)).

          “First, the ALJ must consider whether the opinion is entitled to controlling weight.”

 Brownrigg, 688 F. App’x at 548. This analysis requires findings that the physician’s

                                                ‐ 13 ‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 14 of 16




 opinion is “well-supported by medically acceptable clinical or laboratory diagnostic

 techniques and consistent with other substantial evidence in the record.” Id. (quoting

 Krauser, 638 F.3d at 1330) (internal quotation marks and brackets omitted).

        “Second, if the opinion is not entitled to controlling weight, the ALJ must make clear

 how much weight the opinion is being given (including whether it is being rejected outright)

 and give good reasons, tied to the factors specified in 20 C.F.R. §§ 404.1527 and 416.927

 . . . for the weight assigned.” Id. (internal quotation marks, brackets, and footnote

 omitted). Those factors are:

        (1) the length of the treatment relationship and the frequency of
        examination; (2) the nature and extent of the treatment relationship,
        including the treatment provided and the kind of examination or testing
        performed; (3) the degree to which the physician’s opinion is supported by
        relevant evidence; (4) consistency between the opinion and the record as a
        whole; (5) whether or not the physician is a specialist in the area upon which
        an opinion is rendered; and (6) other factors brought to the ALJ’s attention
        which tend to support or contradict the opinion.

 Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001). Although the six factors

 listed above are to be considered in weighing medical opinions, the Court does not insist

 on a factor-by-factor analysis so long as the “ALJ’s decision [is] ‘sufficiently specific to

 make clear to any subsequent reviewers the weight the adjudicator gave to the treating

 source’s medical opinion and the reasons for that weight.’” Oldham, 509 F.3d at 1258

 (quoting Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003)).

        Plaintiff argues that the ALJ’s “rejection of Dr. Enzenauer’s opinion was not

 consistent with Dr. Enzenauer’s medical records or the evidence as a whole.” Brief [#11]

 at 21. “An ALJ may decline to give controlling weight to the opinion of a treating physician

 where he articulates specific, legitimate reasons for his decision, finding, for example, the

                                             ‐ 14 ‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 15 of 16




 opinion unsupported by medically acceptable clinical and laboratory diagnostic

 techniques or inconsistent with other substantial evidence in the record.” Raymond v.

 Astrue, 621 F.3d 1269, 1272 (10th Cir. 2009) (alteration, citation, and internal quotation

 marks omitted)).

          As with Plaintiff’s subjective complaints, there is evidentiary conflict underlying the

 issue of whether Dr. Enzenauer’s medical opinions are well-supported.                 The ALJ

 thoroughly discussed Plaintiff’s eye history and pointed to conflict between Dr.

 Enzenauer’s opinions and that evidence. Tr. 46-47. Plaintiff also thoroughly discusses

 Plaintiff’s eye history and points to where Dr. Enzenauer’s opinions align with that

 evidence. See, e.g., Reply [#21] at 5-7. As noted above, the ALJ is entitled to resolve

 situations where there is substantial evidence supporting conflicting conclusions. Allman,

 813 F.3d at 1333. Here, the ALJ did not disregard Dr. Enzenauer’s opinions but, rather,

 gave them only partial weight. Tr. 47. The Court finds that the ALJ provided adequate

 reasons to give Dr. Enzenauer’s opinions only partial weight by sufficiently demonstrating

 that Dr. Enzenauer’s opinions were partially in conflict with the evidence of record. Tr.

 47. Thus, although other interpretations of the evidence are possible, the ALJ’s decision

 to give Dr. Enzenauer’s opinion “partial weight” is supported by “[m]ore than a scintilla of

 evidence.” See Deherrera v. Comm’r, SSA, __ F. App’x __, __, No. 20-1189, 2021 WL

 942778, at *2 (10th Cir. Mar. 12, 2021).

          Accordingly, the Court finds that the ALJ did not commit reversible error on this

 issue.

                                         IV. Conclusion

          For the foregoing reasons,
                                               ‐ 15 ‐
Case 1:19-cv-03702-KLM Document 23 Filed 03/31/21 USDC Colorado Page 16 of 16




         IT IS HEREBY ORDERED that the decision of the Commissioner that Plaintiff is

 not disabled is AFFIRMED.

         IT IS FURTHER ORDERED that each party shall bear its own costs and attorney’s

 fees.



         Dated: March 31, 2021




                                          ‐ 16 ‐
